Citation Nr: 1622055	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disability, to include left knee patellofemoral syndrome and meniscal strain, and to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 8, 2010 to October 19, 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Baltimore, Maryland.  

In June 2011, the RO issued a rating decision that denied the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  Subsequently, the Veteran submitted a notice of disagreement contesting that decision, and the RO provided the Veteran with a statement of the case.  

In April 2012, the Veteran filed a substantive appeal to the Board (VA Form 9).  In that substantive appeal, the Veteran indicated that she only wished to appeal her claim seeking entitlement to service connection for left knee patellofemoral syndrome and meniscal strain.  In an attached statement, the Veteran set forth her arguments and contentions regarding her left knee claim.  She also indicated that she was currently unemployed and could not afford healthcare.  

It appears that the Veteran's statement about being unemployed and being unable to afford healthcare was made as part of her broader assertions regarding her motivations for filing the appeal.  Regardless, the Board notes that the Veteran did not actually claim that her left knee disability caused or resulted in her current unemployment.  Because the Veteran specified that she was only appealing her left knee claim when she filed her VA Form 9, the Board finds that the Veteran has not perfected an appeal regarding the issue of entitlement to TDIU.  As such, there is no prejudice to the Veteran in proceeding with the adjudication of her left knee claim without considering whether she is entitled to TDIU due to her service-connected disabilities.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).



REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her claim herein.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Service connection is currently in effect for right knee patellofemoral syndrome, right ankle strain, and left ankle strain.  Moreover, the Veteran's service treatment records indicate that she was injured in September 2010 when she fell during one of her military training courses.

In February 2011, the Veteran was afforded a VA examination.  X-rays of the left knee did not show any evidence of a fracture or any other significant bone, joint, or soft tissue abnormality.  However, the VA examiner opined that there was a "diagnosis of bilateral knee patellar femoral syndrome with left meniscus strain."  The examiner noted the Veteran's subjective medical history which included a fall in service.  The examiner also noted that this diagnosis was based on abnormal range of motion (with additional limitations secondary to pain), bilateral crepitus, and a positive McMurray's test regarding the left knee.  The examiner did not reconcile the x-ray findings with the physical examination findings or the diagnosis provided, and the examiner did not offer a medical opinion addressing the etiology of the Veteran's claimed left knee disability.

In a March 2012 statement in support of her appeal, the Veteran claimed that she had left knee patellofemoral syndrome and meniscal strain which were related to her military service.  Specifically, the Veteran asserted the following:

I do not have any records of medical exams for my left knee during my service.  The reason why I do not have medical exams on my left knee is that in the Fort Jackson's clinic, they only examine one injury at a time in the order of the severity of injury of each case.  Since my left knee was not as painful at that time in comparison to my right knee and/or my bilateral ankles the left knee exam was rescheduled to be inspected at a later date.  Because my release papers were issued before my scheduled left knee examination on my left knee, I was discharged before it was ever examined on base.  I was not extended the time for the left knee examination.  I'd also like to add that, after my enlistment and being discharged, I was led to believe I will qualify for a medical exam[ination] in the Veteran's clinic as part of my Veteran's benefit but that was not the case.  It turned out that I was denied due to my time served in the Army and I was disqualified . . . due to the injuries I had sustained during my exercises and orders while in basic training.  Having no income to afford Medical Insurance, I am not able to seek medical treatment even though I am suffering from those injuries acquired during my time served in the [United States] Army.  The pain is getting worse everyday day and every night as time goes by.

The Veteran also indicated that her right knee and both ankles were injured at the same time, that her left knee was the only part of her body that carried the weight of her entire body, and that this was the reason why her left knee disability was "aggravated and very painful now."  She further explained that her left knee sustained injury during her course of military training as her left knee had to carry all of the her weight due to her right knee and bilateral ankle injuries.  She stated, "Due to the stresses in carrying all of my weight on the left knee, I believe it has lead [sic] to greater pain and discomfort." 

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given the February 2011 VA examination findings, as well as the lay statements and assertions of record, the Veteran must be afforded an appropriate examination to determine whether she has a current left knee disability.  If the examiner finds that she does not have a current left knee disability, the examiner must reconcile this finding with the February 2011 VA examiner's diagnosis of left knee patellofemoral syndrome and meniscal strain.  If the examiner finds that the Veteran has a current left knee disability, the examiner must provide an adequate medical opinion addressing the etiology of that disability.  See 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and ask her to identify all providers of treatment she has received for the claims on appeal and to provide authorizations for VA to obtain records of any such private treatment. After securing any necessary release, the RO must take appropriate action to obtain the identified records.  Updated records of all VA treatment must be obtained, if any such records exist.

2.  The Veteran must be afforded an appropriate examination to assess the nature and etiology of the Veteran's claimed left knee disability. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must indicate whether the Veteran has a current left knee disability.  

If the examiner finds that the Veteran does not have a current left knee disability, the examiner must reconcile this finding with the February 2011 VA examiner's diagnosis of left knee patellofemoral syndrome and meniscal strain.  

If the examiner finds that the Veteran has a current left knee disability, the examiner must provide a medical opinion addressing the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was incurred in, caused by, or the result of the Veteran's military service, to include her September 2010 in-service injury.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was proximately caused by or the result of the Veteran's other service-connected disabilities.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was aggravated by the Veteran's other service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.  

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address and not returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

